Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This final Office action is responsive to the amendment filed on 10/26/2022. Applicant amended claims 1 and 4-6. Claims 1-20 were presented for examination, but based on the restriction and election over the phone (see below), claims 10-20 (Invention 2) are withdrawn from consideration. Therefore, claims 1-9 (Invention 1) are currently presented for examination and claims 1-9 are rejected for the reasons indicated herein below.




Response to arguments
2. 	Applicant's arguments filed on 10/26/2022 have been fully considered but they are not persuasive and also the claims submitted on 10/26/2022 are moot and rejected in view of the new ground(s) of rejection. 



Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-9, drawn to An ElectroStatic Chuck (ESC), comprising a pedestal having a chucking surface arranged to chuck a substrate, classified in H01L21/6833.

II. Claims 10-20 drawn to A method, of forming a coating onto a chucking surface of an ElectroStatic Chuck (ESC) within a processing chamber of a substrate processing tool, classified in H01L2224/022.


4.	Inventions I and II  are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, process (II) and the product (I) are different in that the product (I) can perform different process and that the process (II) can be performed by different product. Thus, these two inventions (I and II) are different and would need to be searched separately. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

5.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

6.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

7.	During a telephonic conversation with Attorney Michael Ho on 07/22/2022, Applicant’s representative agreed to elect, without traverse, Invention 1 (the product) which includes claims 1-9 and to withdraw Invention 2 (the Process of making) which includes claims 10-20. 

Therefore, claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The election was made without traverse




Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulshreshtha et al. (U.S. Pub. No. 2016/0064264 A1).

Regarding claim 1, Kulshreshtha et al. (e.g. see Figs. 1-6) discloses “An ElectroStatic Chuck (ESC) (e.g. see Figs. 1-6, also see the abstract and para. 0007-0011), comprising a pedestal having a chucking surface arranged to chuck a substrate (e.g. Figs. 1-6, see the bottom tube for pedestal, chucking surface 212, 224 and 214, and substrate 118, also see para. 0030-0033), wherein the electrostatic chuck is configured to generate electrostatic force at the chucking surface to clamp the substrate (e.g. see Figs. 1-6, also see para. 0021 and para. 0037), wherein at least a portion of the chucking surface has a coating of silicon oxide or silicon nitride (e.g. see Figs. 1-6, also see para. 0032 and para. 0047), wherein the coating has a thickness ranging from 50 nanometers to 30 microns (e.g. see Figs. 1-6, also see para. 0040 and para. 0047)”.

Regarding claim 2, Kulshreshtha et al. (e.g. see Figs. 1-6) discloses “wherein the coating is a combination of silicon oxide and silicon nitride (e.g. see Figs. 1-6, also see para. 0040 and para. 0047)”.

Regarding claim 3, Kulshreshtha et al. (e.g. see Figs. 1-6) discloses “wherein the coating is multi-layered (e.g. see Figs. 1-6, also see para. 0043)”.

Regarding claim 4, Kulshreshtha et al. (e.g. see Figs. 1-6) discloses “wherein the coating reduces charge-traps in the chucking surface (e.g. see Figs. 1-6, also see para. 0043)”.

Regarding claim 5, Kulshreshtha et al. (e.g. see Figs. 1-6) discloses “wherein the chucking surface on which the coating is formed comprises a dielectric over an electrode (e.g. see Figs. 1-6, also see para. 0030)”.

Regarding claim 6, Kulshreshtha et al. (e.g. see Figs. 1-6) discloses “further arranged to operate, when the substrate is chucked to the chucking surface within a substrate processing chamber, at a temperature ranging from 450 to 600 degrees C (e.g. Figs. 1-6, see substrate 118, chucking surface 212, 224 and 214, and substrate processing chamber 100 and 105, also see para. 0057)”.

Regarding claim 7, Kulshreshtha et al. (e.g. see Figs. 1-6) discloses “further arranged to operate within a substrate processing chamber maintained at an elevated temperature such that an electrical conductivity of the silicon oxide or silicon nitride is increased to a level where the at least a portion of the chucking surface coated with the silicon oxide or silicon nitride generates a sufficient electrostatic force to clamp the (e.g. Figs. 1-6, see substrate 118, chucking surface 212, 224 and 214, and substrate processing chamber 100 and 105, also see para. 0023, para. 0032, para. 0047 and para. 0057. Implicit)”.

Regarding claim 8, Kulshreshtha et al. (e.g. see Figs. 1-6) discloses “wherein the at least a portion of the chucking surface with the coating of the silicon oxide or the silicon nitride includes one or more minimum contact areas formed on the chucking surface (e.g. see Figs. 1-6, also see para. 0032 and para. 0047)”.




Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kulshreshtha et al. (U.S. Pub. No. 2016/0064264 A1) in view of Parkhe (U.S. Pub. No. 2017/0256431 A1).
Regarding claim 9, Kulshreshtha et al. (e.g. see Figs. 1-6) discloses an ESC having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the ESC is either a Coulombic type ESC or a Johnsen-Rahbek (J-R) type ESC”. However, Parkhe shows “wherein the ESC is either a Coulombic type ESC or a Johnsen-Rahbek (J-R) type ESC (Parkhe, e.g. see Figs. 1-8, also see para. 0028)”. Having the ESC type of Kulshreshtha et al. being a Coulombic type or a Johnsen-Rahbek (J-R) type as taught by Parkhe would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ESC type of Kulshreshtha et al. being a Coulombic type or a Johnsen-Rahbek (J-R) type as taught by Parkhe for the purpose of using a well-known ESC type and making the ESC more widely usable.




Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839